DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Genovese (4706964) in view of Drazinakis (4865319) and Nguyen (20060035730).

 	Regarding claim 1, Genovese (Figures 1-9) teaches a volleyball training apparatus (Col. 5, Lines 19-23) comprising: a rigid hollow arm (Fig. 1-2, Part No. 29), the hollow arm having a proximal end and an open distal end spaced apart from the 
 	Genovese does not teach the hollow arm having a proximal end adapted for attachment 5to a riser, an end cap covering the open distal end of the hollow arm, the end cap including a 10central opening, and a flexible connector extending through the central opening in the end cap, and a flexible connector having a first end attached to the second end of the resilient member.
	Drazinakis (Figures 1-7) teaches an end cap (Fig. 2, Part No. 15) covering the open distal end of the hollow arm, the end cap (15) including a 10central opening (See Fig. 1), and a flexible connector (Fig. 2, Part No. 17) extending through the central opening in the end cap (15) (Col. 3, Lines 55-65).
	Nguyen (Figures 1-9) teaches a rigid hollow arm (Fig. 8, Part No. 82) (Para. 0022) having a proximal end adapted for attachment 5to a riser (Fig. 8, Part No. 81), the hollow arm having a proximal end adapted for attachment 5to a riser, a flexible connector (Fig. 8, Part No. 84) having a first end attached to the second end of the resilient member (Fig. 8, Part No. 86) (Para. 0022). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Genovese with an end cap covering the open distal end of the hollow arm as taught by Drazinakis as a means of providing an end of a sports training apparatus tube with a cover/cap through which a flexible connector 


	Regarding claim 2, the modified Genovese (Figures 1-9) teaches a volleyball training apparatus (Col. 5, Lines 19-23) comprising: a flexible connector (31); whereby a second end of the flexible connector is operably connected to a volleyball (33) (Col. 5, Lines 19-23).  
 	The modified Genovese does not teach at least one 15spacer surrounding the flexible connector and located between the volleyball and the end cap.  
	Drazinakis (Figures 1-7) teaches at least one 15spacer (Fig. 2, Part No. 14, 16) surrounding the flexible connector (Fig. 2, Part No. 17) and located between the ball and the end cap (Drazinakis: Col. 3, Lines 55-65).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with at least one 15spacer surrounding the flexible connector and located between the volleyball and the end cap as taught by Drazinakis as a means of providing an end of a sports training apparatus tube with a tubular ring member through which a flexible connector passes (Drazinakis: Col. 3, Lines 55-65).



 	The modified Genovese does not teach a tension level in the resilient member is adjustable.  
	Nguyen (Figures 1-9) teaches a tension level in the resilient member (Fig. 8, Part No. 86) is adjustable (Para. 0022). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with a tension level in the resilient member is adjustable as taught by Nguyen as a means of providing a string that extends and retracts in response to a user using the ball training apparatus (Nguyen: Para. 0022).


	Regarding claim 9, the modified Genovese (Figures 1-9) teaches a riser 10structure including an upright riser (Fig. 1, Part No. 8) and a base (Fig. 1, Part No. 1); and wherein the base (1) is adapted to rest on a flat surface. 
 	The modified Genovese does not teach the upright riser matingly receives the proximal end of the rigid hollow arm.  
	Nguyen (Figures 1-9) teaches the upright riser (Fig. 8, Part No. 81) matingly receives the proximal end of the rigid hollow arm (84) (Para. 0022). 



	Regarding claim 10, the modified Genovese (Figures 1-9) teaches a riser 10structure including an upright riser (Fig. 1, Part No. 8) and a base (Fig. 1, Part No. 1); and wherein the base (1) is adapted to rest on a flat surface. 
 	The modified Genovese does not teach the riser is adjustable to adjust a height of the arm above the base.  
	Drazinakis (Figures 1-7) teaches the riser (202) is adjustable to adjust a height of the arm (11) above the base (1) (Col. 3, Lines 5-30).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with the riser is adjustable to adjust a height of the arm above the base as taught by Drazinakis as a means of providing a height adjustable telescopic riser for a sports ball training apparatus (Drazinakis: Col. 3, Lines 5-30).


15 	Regarding claim 11, the modified Genovese (Figures 1-9) teaches the base includes a first end proximate to a connection between the upright riser (8) and the base 


20 	Regarding claim 12, the modified Genovese (Figures 1-9) teaches the base (1) is adapted to support at least one weight in a first position proximate to the second end of the base to retard unwanted movement of the apparatus during use.  


	Regarding claim 13, the modified Genovese (Figures 1-9) teaches the base (1) is further adapted to support the at least one weight in second position proximate to the first end 25of the base to facilitate tilting of the apparatus at the wheels and rolling transport of the tilted apparatus on the wheels across the flat surface.  

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Genovese in view of Drazinakis and Nguyen, further in view of Fraser (5746667).

	Regarding claim 3, the modified Genovese (Figures 1-9) teaches a volleyball training apparatus (Col. 5, Lines 19-23) comprising: a flexible connector (31); whereby a second end of the flexible connector is operably connected to a volleyball (33) (Col. 5, Lines 19-23).  

	Drazinakis (Figures 1-7) teaches at least one 15spacer (Fig. 2, Part No. 14, 16) surrounding the flexible connector (Fig. 2, Part No. 17) and located between the ball and the end cap (Drazinakis: Col. 3, Lines 55-65).
 	Fraser (Figures 1-5) teaches at least three spacers (Fig. 1, Part No. 40) surrounding the flexible connector (38) and located between the ball and hollow arm (Col. 2, Lines 55-58).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with at least one 15spacer s located between the volleyball and the end cap as taught by Drazinakis as a means of providing an end of a sports training apparatus tube with a tubular ring member through which a flexible connector passes (Drazinakis: Col. 3, Lines 55-65), and to provide the modified Genovese with at least three spacers surrounding the flexible connector as taught by Fraser as a means of providing three spacers surrounding a flexible connector on a ball training apparatus (Fraser: Col. 2, Lines 55-58).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Genovese in view of Drazinakis and Nguyen, further in view of Allen (5593154).

	Regarding claim 7, the modified Genovese (Figures 1-9) teaches a volleyball training apparatus (Col. 5, Lines 19-23) comprising: a resilient member (Fig. 2-3, Part No. 36) having a first end and a second end, the resilient member (36) extending at 
 	The modified Genovese does not teach a chain that operably connects the first end of the resilient member to the arm.
 	Allen (Figure 1) teaches a chain (Fig. 1, Part No. 22) that operably connects the first end of the resilient member (Fig. 1, Part No. 26) to the arm (Fig. 1, Part No. 12) (Col. 2, Lines 14-30).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with a chain that operably connects the first end of the resilient member to the arm as taught by Allen as a means of connecting a resilient member to links of a chain that connects to an arm of a ball training apparatus (Allen: Col. 2, Lines 14-30).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Genovese in view of Drazinakis and Nguyen, further in view of Morgan (9403075).

	Regarding claim 14, the modified Genovese (Figures 1-9) teaches the base (1) is adapted to support at least one weight in a first position proximate to the second end of the base to retard unwanted movement of the apparatus during use.
 	The modified Genovese does not teach the at least one weight, and wherein the at least one weight comprises a hollow container adapted to be filled with a heavy substance.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with the at least one weight comprises a hollow container adapted to be filled with a heavy substance as taught by Morgan as a means of filling a hollow weight with a substance to provide additional weight to a sports ball training apparatus (Morgan: Col. 3, Lines 2-8).

  
30 	Regarding claim 15, the modified Genovese (Figures 1-9) teaches the base (1) is adapted to support at least one weight in a first position proximate to the second end of the base to retard unwanted movement of the apparatus during use.
 	The modified Genovese does not teach the heavy substance is water.  
	Morgan (Figures 1-7) teaches the heavy substance is water (Col. 3, Lines 2-8).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with the heavy substance is water as taught by Morgan as a means of filling a hollow weight with a substance to provide additional weight to a sports ball training apparatus (Morgan: Col. 3, Lines 2-8).



 	The modified Genovese does not teach the heavy substance is a flowable solid material.
	Morgan (Figures 1-7) teaches the heavy substance is a flowable solid material (Col. 3, Lines 2-8).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with the heavy substance is a flowable solid material as taught by Morgan as a means of filling a hollow weight with sand to provide additional weight to a sports ball training apparatus (Morgan: Col. 3, Lines 2-8).

Allowable Subject Matter
Claims 4-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Genovese (4706964), Drazinakis (4865319), Nguyen (20060035730), Fraser (5746667), Morgan (9403075)) does not teach the recitation in claim 4 of “a cup between the at least one spacer and the volleyball, the cup having an open end, whereby the volleyball is urged against the open end of the cup by the resilient member,” and the recitation in claim 8 of “adjustment of the tension level is accomplished by pulling the chain through the slot until a desired tension is achieved and securing the chain by twisting a chain link adjacent to the slot to the second orientation.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711